                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL         ‘O’
     Case No.     2:18-cv-09948-CAS-PLAx            Date  April 9, 2019
     Title        PATRICK N. HORN v. AZUSA PACIFIC UNIVERSITY ET AL.
 



     Present: The Honorable        CHRISTINA A. SNYDER
             Catherine Jeang                          Laura Elias                      N/A
              Deputy Clerk                     Court Reporter / Recorder             Tape No.
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                     Daniel Jett                                      David Lester

     Proceedings:         DEFENDANTS AZUZA PACIFIC UNIVERSITY AND
                          HEATHER PETRIDIS’S MOTION TO DISMISS PLAINTIFF’S
                          FIRST AMENDED COMPLAINT (Dkt. 27, filed March 4, 2019)


I.       INTRODUCTION
       On October 22, 2018, plaintiff Patrick Horn filed this action in the Superior Court
of California for the County of Los Angeles against his former employer, Azusa Pacific
University (“APU”), his former supervisor, Heather Petridis, and Does 1 through 10,
inclusive. Dkt. 1-2. The gravamen of this action is that defendants terminated his
employment in retaliation for his complaints of unlawful national origin discrimination
on behalf of another employee.
       Defendants removed this action to this Court on November 28, 2018, pursuant to
28 U.S.C. § 1442(a). Dkt. 1. On December 5, 2018, defendants filed a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6), dkt. 10, along with a request for
judicial notice of APU’s articles of incorporation, dkt. 10-2. The Court granted in part
and denied in part defendants’ motion to dismiss. Dkt. 21 (“Order”). On February 18,
2019, plaintiff filed his first amended complaint. Dkt. 22 (“FAC”). In the amended
complaint, plaintiff alleges claims for: (1) unlawful retaliation in violation of Title VII,
42 U.S.C. § 2000e-3(a) as against APU; (2) unlawful retaliation in violation of the
California Fair Employment and Housing Act (“FEHA”), Cal. Gov. Code § 12940(h) as
against APU; (3) unlawful retaliation in violation of California Labor Code section
1102.5 as against APU; (4) wrongful termination in violation of public policy as against
APU; (5) breach of written contract as against APU; (6) intentional interference with
contract as against Petridis; (7) intentional interference with prospective economic
advantage as against Petridis; (8) negligent supervision and retention as against APU; (9)
 
CV-549 (01/17)                         CIVIL MINUTES - GENERAL                          Page 1 of 8 
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL         ‘O’
    Case No.     2:18-cv-09948-CAS-PLAx            Date  April 9, 2019
    Title        PATRICK N. HORN v. AZUSA PACIFIC UNIVERSITY ET AL.
 
failure to timely produce personnel records upon lawful demand in violation of section
1198.5 of the California Labor Code as against APU; (10) intentional infliction of
emotional distress as against APU and Petridis; and (11) unfair business practices in
violation of California Business and Professional Code sections 17200, et seq. as against
APU. Id.
       On March 4, 2019, defendants filed the instant motion to dismiss pursuant to Rule
12(b)(6), dkt. 27 (“Mot.”), along with the same request for judicial notice of APU’s
articles of incorporation, dkt. 28. On March 18, 2019, plaintiff filed an opposition. Dkt.
31 (“Opp’n”). Defendants filed a reply on March 25, 2019. Dkt. 32. (“Reply”). The
Court held a hearing on April 8, 2019.
         Having carefully considered the parties’ arguments, the Court rules as follows.
II.      BACKGROUND
         Plaintiff alleges the following facts in the first amended complaint.
      APU employed plaintiff as its Executive Director of Graduate and Professional
Enrollment and Student Services from about July 1, 2011, through about January 3, 2018.
FAC ¶ 9. Plaintiff’s employment was based on annual written contracts which coincided
with APU’s academic calendar. Plaintiff and APU’s most recent written employment
agreement covered the period of July 1, 2017, through June 30, 2018. Id. Ex. 1
(“Agreement”). Plaintiff reported to Petridis and received high marks on his annual
performance reviews. Id. ¶ 10. However, on December 26, 2016, Petridis suffered a
neurological or vascular event in her brain which caused her to be hospitalized. Id. ¶ 11.
After Petridis’s return to work around February 15, 2017, plaintiff noticed a change in her
behavior. Id. ¶ 14. According to plaintiff, Petridis began to falsely accuse plaintiff of
misconduct or inappropriate behavior and otherwise mistreat plaintiff and his colleagues.
Id.
      APU maintains an anti-nepotism policy which bars the hiring of relatives by blood
and direct marriage of other, current APU personnel. Id. ¶ 16. Sometime before
February 2017, Hana Jabbor Elias applied for the position of Senior Technology Manager
and answered “no” to the question on her application asking if she was related to any
APU employee, id. ¶ 18, although, in fact, her husband was the brother of the wife of
Fadi Mamar, the Executive Director of APU’s Technology Solutions Department, id. ¶
15. In or around February 2017, APU hired Elias. Id. Elias reported to Mamar, who
reported to plaintiff, who reported to Petridis. Id.
 
CV-549 (01/17)                        CIVIL MINUTES - GENERAL                         Page 2 of 8 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL         ‘O’
    Case No.     2:18-cv-09948-CAS-PLAx            Date  April 9, 2019
    Title        PATRICK N. HORN v. AZUSA PACIFIC UNIVERSITY ET AL.
 
       Around June 2017, Petridis informed plaintiff that she had overheard Elias stating
that her husband was the brother of Mamar’s wife. Id. ¶ 17. APU’s Human Resources
Department subsequently investigated the relationship between Mamar and Elias. Id. ¶
18. On multiple occasions in July and August 2017, plaintiff and Petridis discussed
Elias’s employment application, her relationship to Mamar, and what the repercussions of
Elias’s failure to indicate her relationship to Mamar on her employment application
should be. Id. ¶ 19. Plaintiff expressed to Petridis on multiple occasions that he did not
believe Elias’s failure to “check the box” on her employment application and disclose a
non-blood family relationship, which was not included within the scope of APU’s anti-
nepotism policy, should be the grounds of termination of Elias or Mamar. Id. Plaintiff
told Petridis that he believed any failure by Elias to check the correct box on her
employment application was attributable to the vague wording of the question and the
fact that Elias was an immigrant and not a native English speaker. Id.
        On September 19, 2017, during a meeting with Petridis and APU’s Director of
Human Resources, John Baugus, plaintiff protested Petridis’s plan to terminate Elias for
failing to indicate her relationship to Mamar on her employment application to APU. Id.
¶ 21. Plaintiff reiterated his contention that terminating Elias would constitute
discrimination against her on the basis of national origin because her English skills likely
contributed to her misunderstanding of the employment application. Id. Petridis and
Baugus nonetheless instructed plaintiff to terminate Elias’s employment. Id. One day
later, Baugus sent a draft of Elias’s termination letter to plaintiff via email. Id. ¶ 22. The
letter to Elias was to be signed by plaintiff, and the draft included the sentence: “I
[plaintiff] concur in this decision [to terminate Elias for failing to disclose her
relationship with Mamar].” Id. Plaintiff replied to Baugus’s email, copying Petridis,
instructed Baugus to remove the aforementioned sentence because he did not concur in
the decision, and reiterated his concern that terminating Elias was a “grave mistake.” Id.
       On September 21, 2017, plaintiff met with Elias and terminated her employment.
Id. ¶ 23. The next day, Petridis told plaintiff that in his role as a supervisor, plaintiff
should “agree with the University” in its personnel decisions. Id. ¶ 24. A few days later,
Petridis told plaintiff that some questions had come up regarding the termination of Elias
and called plaintiff in for a meeting with her and Mark Dickerson, Senior Vice President
and General Counsel for APU. Id. ¶ 25. During the meeting, Dickerson said he believed
plaintiff’s language in his email to Baugus regarding the proposed termination letter was
“aggressive.” Id. Petridis then turned the conversation towards her dissatisfaction with
plaintiff’s job performance and expressed her intent to issue a written reprimand and
demote plaintiff by removing all of his supervisory responsibilities. Id. ¶ 26. Plaintiff
 
CV-549 (01/17)                       CIVIL MINUTES - GENERAL                           Page 3 of 8 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL         ‘O’
    Case No.     2:18-cv-09948-CAS-PLAx            Date  April 9, 2019
    Title        PATRICK N. HORN v. AZUSA PACIFIC UNIVERSITY ET AL.
 
then asked to be transferred to a different job in a different department at APU, and
Dickerson replied that under APU policy, he would be ineligible for any transfer within
six months of receiving a written reprimand. Id. ¶ 27. Plaintiff then asked about his right
to appeal the imposition of discipline against him, and Petridis and Dickerson responded
that they “would get back to him.” Id. ¶ 28. Petridis then instructed plaintiff not to
engage with his former subordinates and directed his subordinates to receive their
assignments directly from her. Id. ¶ 30. Petridis instructed plaintiff to not discuss his
“change in role” with anyone else at APU. Id.
       On October 3, 2017, plaintiff met again with Petridis and Dickerson. Id. ¶ 29.
Petridis and Dickerson asked plaintiff to respond to Petridis’s charge of job performance
problems, and plaintiff explained that he had not been derelict in his duties and that he
would remedy any perceived deficiencies. Id. At the conclusion of that meeting, Petridis
and Dickerson told plaintiff that they would “get back to him soon.” Id. On October 12,
2017, Petridis delivered a memorandum to plaintiff which effectively denied his appeal
and formally imposed the disciplinary steps that she had previously announced: a written
reprimand for plaintiff’s personnel file and removal of all his supervisory duties. Id. ¶ 30.
       Plaintiff subsequently discussed his situation with multiple co-workers to seek
their input as to how to handle his predicament and to warn his co-workers about the
repercussions of complaining of illegal or unfair treatment in the workplace. Id. ¶ 31.
On October 24, 2017, Petridis met with plaintiff and asked him if he had discussed his
demotion and removal of supervisory responsibilities with any of his co-workers. Id. ¶
32. Plaintiff admitted that he had, and on October 31, 2017, Petridis issued plaintiff a 60-
day notice of termination of his employment. Id. ¶ 33. APU continued to employ
plaintiff through January 3, 2018. Id.
III.     LEGAL STANDARD
       A motion pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the claims asserted in a complaint. Under this Rule, a district court
properly dismisses a claim if “there is a ‘lack of a cognizable legal theory or the absence
of sufficient facts alleged under a cognizable legal theory.’” Conservation Force v.
Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011) (quoting Balisteri v. Pacifica Police Dep’t,
901 F.2d 696, 699 (9th Cir. 1988)). “While a complaint attacked by a Rule 12(b)(6)
motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
 
CV-549 (01/17)                      CIVIL MINUTES - GENERAL                           Page 4 of 8 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL         ‘O’
    Case No.     2:18-cv-09948-CAS-PLAx            Date  April 9, 2019
    Title        PATRICK N. HORN v. AZUSA PACIFIC UNIVERSITY ET AL.
 
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[F]actual allegations must be
enough to raise a right to relief above the speculative level . . .” Id.
       In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the complaint, as well as all reasonable inferences to be drawn
from them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be
read in the light most favorable to the nonmoving party. Sprewell v. Golden State
Warriors, 266 F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to
dismiss can choose to begin by identifying pleadings that, because they are no more than
conclusions, are not entitled to the assumption of truth. While legal conclusions can
provide the framework of a complaint, they must be supported by factual allegations.”
Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); see Moss v. United States Secret Service,
572 F.3d 962, 969 (9th Cir. 2009) (“[F]or a complaint to survive a motion to dismiss, the
non-conclusory ‘factual content,’ and reasonable inferences from that content, must be
plausibly suggestive of a claim entitling the plaintiff to relief.”). Ultimately,
“[d]etermining whether a complaint states a plausible claim for relief will . . . be a
context-specific task that requires the reviewing court to draw on its judicial experience
and common sense.” Iqbal, 556 U.S. at 679.
       As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. P. 15(a). This policy is applied with “extreme liberality.”
Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990); Moss,
572 F.3d at 972. However, leave to amend may be denied when “the court determines
that the allegation of other facts consistent with the challenged pleading could not
possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806
F.2d 1393, 1401 (9th Cir. 1986); see Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.
2000).
IV.      DISCUSSION
      Defendants move to dismiss plaintiff’s claim for unlawful retaliation in violation of
FEHA, arguing again that APU, as a nonprofit religious corporation, is expressly exempt
from FEHA. Mot. at 3. Indeed, the Court previously dismissed this claim without
prejudice after taking judicial notice of APU’s articles of incorporation for the fact that
APU is incorporated as a nonprofit religious corporation, and finding that APU was thus
exempt from FEHA pursuant to section 12926(d) of the California Government Code.
Order at 8–9.


 
CV-549 (01/17)                     CIVIL MINUTES - GENERAL                          Page 5 of 8 
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL         ‘O’
    Case No.     2:18-cv-09948-CAS-PLAx            Date  April 9, 2019
    Title        PATRICK N. HORN v. AZUSA PACIFIC UNIVERSITY ET AL.
 
       Plaintiff resisted this conclusion, arguing that APU’s articles of incorporation did
not evince how APU governed itself at the time of plaintiff’s termination. The Court
rejected this argument, reasoning that section 12926(d) does not concern itself with how a
corporation functions, but rather how it is organized. See Cal. Gov’t Code § 12926(d)
(excluding “religious association[s] or corporation[s] not organized for private profit”)
(emphasis added). The Court also observed that plaintiff had not made any allegations
suggesting that APU had not abided by its articles of incorporation. Order at 9. Plaintiff
also argued, without citation to any authority, that APU waived its exemption under
FEHA by adopting anti-discrimination policies. The Court was not persuaded by this
argument, explaining that “it does not follow that because APU may have adopted some
anti-discrimination policies, it has voluntarily subjected itself to all anti-discrimination
laws.” Id. at 10.
       The Court provided plaintiff with leave to amend his complaint. Id. at 20. The
first amended complaint, with respect to this issue, adds the following allegation:
         Plaintiff is further informed and believes, and thereon alleges, that APU
         claims to be organized as a “non-profit religious corporation” within the
         meaning of California Corporations Code sections 9110, et seq., but waived
         that designation to the extent that it intentionally adopted policies prohibiting
         discrimination, harassment and retaliation in employment on the basis of the
         protected status of national origin.
FAC ¶ 2. According to plaintiff, this allegation alone puts the fact “that APU is a
religious corporation that has not waived its immunity” into reasonable dispute, and thus
precludes the Court from taking judicial notice of APU’s articles of incorporation. Opp’n
at 2. However, the issue of whether APU waived its immunity under FEHA is entirely
separate from the issue of whether APU is a nonprofit religious corporation under
California law. Plaintiff cites no authority, nor can he, establishing that an entity’s
corporate status can be altered by merely adopting anti-discrimination policies. Thus, the
Court finds no reason to depart from its earlier decision granting APU’s request for
judicial notice. Accordingly, for the same reasons stated in its previous order, the Court
takes judicial notice of APU’s articles of incorporation for the fact that it is organized as a




 
CV-549 (01/17)                         CIVIL MINUTES - GENERAL                           Page 6 of 8 
                                                      UNITED STATES DISTRICT COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                             CIVIL MINUTES – GENERAL         ‘O’
    Case No.                     2:18-cv-09948-CAS-PLAx            Date  April 9, 2019
    Title                        PATRICK N. HORN v. AZUSA PACIFIC UNIVERSITY ET AL.
 
nonprofit religious corporation.1 Accordingly, APU is expressly exempt from FEHA and
plaintiff’s FEHA claim must be dismissed.
       As for plaintiff’s suggestion that the Court must accept as true at the motion to
dismiss stage his allegation that APU waived its immunity from FEHA by adopting anti-
discrimination policies, Opp’n at 5, the Court finds that this allegation is an unsupported
legal conclusion which the Court need not accept as true. Moreover, the Court remains
unpersuaded that this proposition is legally cognizable. Plaintiff relies on the general rule
that statutory rights may be waived in certain situations but fails to explain how that rule
applies here. And the only authority plaintiff relies on for his particular argument is
Badilla v. Crespi Carmelite High School, Inc., No. BC598212, 2016 WL 10727629 (Cal.
Superior Ct. Nov. 2, 2016), an unpublished trial order from the Los Angeles County
Superior Court which, without any analysis or citation to legal authority, found that a
triable issue existed as to whether a religious nonprofit waived its immunity under FEHA
by adopting anti-discrimination policies. The Court is not bound by the decision in
Badilla and is unpersuaded by the conclusion reached in that case. Although APU is not
subject to FEHA, APU represents that it is nonetheless required to comply with Title VII
of the Civil Rights Act of 1964, which requires employers to disseminate anti-
discrimination policies consistent with Title VII. Reply at 3–4. Given that APU is
subject to other anti-discrimination laws, including Title VII, the mere allegation that
APU adopted anti-discrimination policies is insufficient to demonstrate that APU waived
its immunity under FEHA. The Court thus finds, as it did in its previous order, that
plaintiff’s waiver argument is unavailing.2 See Order at 10.

                                                            
1
       Plaintiff also argues that the Court cannot take judicial notice of APU’s articles of
incorporation, which were filed with the State of California in 2005, for the fact that APU
is currently organized as a nonprofit religious corporation. Plaintiff, however, makes no
argument, nor does the first amended complaint include any allegations, suggesting that
APU has changed its corporate status. The Court thus finds that the fact that APU is
organized as a nonprofit religious corporation is not reasonably in dispute and remains
appropriate for judicial notice.
2
       At oral argument, counsel for plaintiff argued that, because APU could
hypothetically waive its immunity by failing to maintain its corporate status, it could
therefore also waive its immunity by adopting anti-discrimination policies. The Court
finds this argument to be inapposite because, as an initial matter, it is incorrect to assume
that a religious nonprofit would lose its FEHA immunity even if it were suspended for
 
CV-549 (01/17)                                                 CIVIL MINUTES - GENERAL   Page 7 of 8 
                                                      UNITED STATES DISTRICT COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                             CIVIL MINUTES – GENERAL         ‘O’
    Case No.                     2:18-cv-09948-CAS-PLAx            Date  April 9, 2019
    Title                        PATRICK N. HORN v. AZUSA PACIFIC UNIVERSITY ET AL.
 
       Although plaintiff does not explicitly request leave to amend his complaint, the
Court nonetheless finds that the allegation of other facts consistent with the pleading
could not possibly cure the deficiencies identified herein. Indeed, plaintiff has already
been afforded an opportunity to amend his complaint and was unable to cure those
deficiencies. Accordingly, the Court DISMISSES with prejudice plaintiff’s FEHA
claim.
V.            CONCLUSION
       For the foregoing reasons, the Court DISMISSES with prejudice plaintiff’s claim
for retaliation in violation of FEHA. Defendants shall file their answer within twenty
days of the entry of this order.
              IT IS SO ORDERED.
                                                                                                   00     :   10
                                                                            Initials of Preparer        CMJ




                                                            
some reason, such as failing to pay taxes. Rather, FEHA excludes from the definition of
an “employer” any corporation formed as a religious nonprofit under the California
Corporations Code. See Cal. Gov’t Code § 12926 (an “employer” under FEHA “does not
include a religious association or corporation not organized for private profit); Cal. Gov’t
Code § 12926.2 (“‘Religious corporation’ means any corporation formed under, or
otherwise subject to Part 4 . . . of Division 2 of Title 1 of the Corporations Code[.]”); Cal.
Corp. Code § 9120 (“One or more persons may form a [Nonprofit Religious Corporation]
by executing and filing articles of incorporation.”). Thus, it appears that the triggering
event for gaining immunity under FEHA is the filing of articles of incorporation as a
nonprofit religious corporation, and plaintiff has not identified any statute or caselaw
providing that an entity formed as a nonprofit religious corporation would become an
“employer” under FEHA by failing to maintain its corporate status. Plaintiff’s argument
is also inapposite because the fact that a suspended corporation lacks the legal capacity to
defend a civil action during its suspension does not mean that the corporation knowingly
and intentionally waived its statutory protections. The two situations bear no logical
connection for purposes of determining whether a nonprofit religious corporation could
waive its immunity under FEHA.
 
CV-549 (01/17)                                                 CIVIL MINUTES - GENERAL                         Page 8 of 8 
